[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 274 
The plaintiff is the infant son and sole heir at law of Catharine A. Valentine, deceased, and by his guardian ad litem
brought this action to recover certain real estate which was conveyed by his mother in her life-time to the defendant Richardt. The litigation took the form of an action to set aside a deed given by the plaintiff's mother to said Richardt, on the 7th of June, 1886, of the house in which *Page 276 
she then resided in the city of Brooklyn, on the ground that the conveyance was without consideration and was procured from the grantor by fraud and undue influence. This charge presented a question of fact which was tried by the court with the aid of a jury, and the findings are all in favor of the plaintiff. It is expressly found that the conveyance was without any consideration, and that it was procured by fraud and undue influence on the part of the grantee. These findings are conclusive upon us, as they are not without evidence to sustain them. It further appears from the findings that on the 27th of October, 1886, the defendant Richardt conveyed the property to one Susan A. Austin in consideration of $12,000 which was paid, and about a year thereafter she mortgaged the same to Elizabeth H. Lunt to secure the payment of $9,000 which was advanced on the faith of the mortgage. The subsequent grantee and mortgagee above named were made parties to the action, and it was alleged that they took their conveyances, respectively, with notice of the fraudulent character of the deed under which their grantor held. The court found as to them that they took their conveyance respectively in good faith and for a valuable consideration and that the action could not be maintained against them and so far as concerned them dismissed the complaint. The court directed a money judgment against the defendant Richardt for the sum of $20,063.22 that being the value of the property at the time of the conveyance to him with interest thereon from that date with annual rests, he being a trustee ex maleficio. The only question of law involved in the case is whether this judgment could properly have been rendered against him upon the findings and pleadings in the case. The relief demanded in the complaint was that the conveyance by plaintiff's mother to Richardt and by him to Mrs. Austin and the mortgage by her to Mrs. Lunt be declared void and canceled and "for such further or different judgment or relief as may be just." The findings below are to the effect that the defendant Richardt having procured the conveyance from the plaintiff's mother by fraud and undue influence and without consideration, conveyed *Page 277 
the property to bona fide purchasers who are entitled to hold the same as against the plaintiff, though their grantor is not. The plaintiff could obtain no relief in the action except as heir of his deceased mother from whom the conveyance was obtained. He could not proceed in affirmance of her deed and recover damages on account of the fraud, as such an action could be maintained only by the personal representatives of the defrauded grantor. The principle upon which the judgment rendered in this case must rest is that the deed to the defendant, being void for fraud and undue influence, the title to the land, as between the plaintiff's mother and Richardt, remained in her and descended to the plaintiff at her death. The plaintiff had the right to call upon Richardt to restore to him the property the possession of which had been acquired under a voidable conveyance. But the fraudulent grantee, by his own act in conveying the land to a purchaser in good faith and without notice, has prevented the plaintiff from recovering the land; and, under such circumstances, it is but just and equitable that he should restore to the plaintiff its equivalent in money, not as damages but as a substitute for the land itself. The fraudulent conveyance which the defendant obtained from the owner of the land enabled him to sell it to a purchaser in good faith and the money that he received therefor, with the interest thereon, can, for all the purposes of this case, be considered in equity as the land itself. The court could render any judgment in the case consistent with the facts stated in the complaint and embraced within the issue. (Code, § 1207; Murtha v. Curley, 90 N.Y. 372. )
It is a familiar principle that a court of equity, having obtained jurisdiction of the parties and the subject-matter of the action, will adapt its relief to the exigencies of the case. It may order a sum of money to be paid to the plaintiff and give him a personal judgment therefor when that form of relief becomes necessary in order to prevent a failure of justice and when it is for any reason impracticable to grant the specific relief demanded. (Murtha v. Curley, supra; Van Rensselaer v. VanRensselaer, 113 N.Y. 208, 214; Bell v. Merrifield,
109 id. 202, 207.) *Page 278 
Had the defendant Richardt retained the property embraced in the deed to him by Mrs. Valentine, he would be required, under the findings in this case, to restore the same to the plaintiff. He conveyed it, however, to a purchaser in good faith, and received its value in money. A court of equity has the power to compel him to pay this money and its accumulations to the plaintiff in place of the land, and to this end a personal judgment was proper.
The judgment should be affirmed, with costs.
All concur.
Judgment affirmed.